DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 25, 2021 has been entered.  Claims 1-19 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed December 28, 2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raatikainen, US PGPub 2009/0178449, (hereinafter Raatikainen) in view of Hyatt Jr. et al., US Patent 6005487, (hereinafter Hyatt) and further in view of Morning-Smith et al., US PGPub 2015/0268709, (hereinafter Morning-Smith).  
Regarding claim 1, Raatikainen teaches an electronic lock assembly (1) comprising a latch (3); an electric actuator (9) to unlock the electronic lock assembly; a connection to an external power source (para 38), the connection being connected to the electric actuator (Fig 1); a secondary power supply circuit (62) connected to the connection and comprising a capacitor unit (65) to store reserve capacity.  
Raatikainen teaches that the latch is arranged to be deadbolted (para 42), but is silent regarding the structure used to perform this function.  Therefore, Raatikainen 
Hyatt teaches that it is known in the art for an electronic lock mechanism to include a dead lock mechanism that connects to a latch (202) and an electrically powered solenoid (209) connected to a bolt blocking plunger (210) which locks a bolt when extended or allows a plunger to retract to its unlocked position (col 3, line 65 - col 4, line 8) (Fig 2) such that Hyatt teaches a dead lock mechanism of the latch, the dead lock mechanism being connected to the latch, and the electric actuator being connected to the dead lock mechanism to drive it from the locked state to the unlocked state and vice versa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raatikainen’s lock mechanism to incorporate Hyatt’s dead lock mechanism and connect it to the latch.  Doing so would add the desired security feature to the lock mechanism resulting in a more effective electronic lock assembly with additional features.  
Raatikainen does not teach a test circuit to test the capacitor unit, the test circuit being arranged to couple a test load on the capacitor unit in order to test its condition and to measure the voltage of the capacitor unit before connecting the test load, a second time after connecting the test load, and a third time before disconnecting the test load and after the second time; and a control unit arranged to control the test circuit, to calculate the equivalent series resistance (ESR) value and the capacitance value of the capacitor unit on the basis of voltage measurements by the test circuit, and to determine a condition of the capacitor unit on a basis of thee voltage measurements. 
Morning-Smith teaches it is known in the art for a backup energy source to have the means to test and evaluate a backup energy source using a test circuit (135) to test a capacitor unit operatively coupled to a capacitor group (125), the test circuit being arranged to couple a test load (118) on the capacitor unit in order to test its condition and to measure the voltage of the capacitor unit before connection the test load (Fig 5), a second time after connected the test load, and a third time before disconnecting the test load and after the second time (Fig 3), a control unit (140) arranged to control the test circuit, to calculate the ESR value (para 99) and the capacitance value (para 80) of the capacitor unit on the basis of said measurements, and to determine the condition of the capacitor unit on the basis of these values (para 92) such that Morning-Smith teaches a test circuit to test the capacitor unit, the test circuit being arranged to couple a test load on the capacitor unit in order to test its condition and to measure the voltage of the capacitor unit before connection the test load, a second time after connected the test load, and a third time before disconnecting the test load and after the second time; and a control unit arranged to control the test circuit, to calculate the equivalent series resistance (ESR) value and the capacitance value of the capacitor unit on the basis of voltage measurements by the test circuit, and to determine a condition of the capacitor unit on a basis of the voltage measurements.

    PNG
    media_image1.png
    473
    1083
    media_image1.png
    Greyscale

Annotated Figs 4,6-Morning-Smith
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raatikainen’s backup power circuit to include health check circuitry as taught by Morning-Smith in order to determine the operating status of the backup capacitors.  Morning-Smith’s test circuitry is arranged to periodically test backup energy storage voltage in order to determine whether a failure mode is being approached.  Doing so would help prevent situations where the door is locked, main electrical power is out, and internal backup power is insufficient to unlock the door to allow ingress or egress.  
Regarding claim 2, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 1, wherein the control unit is arranged to apply a predetermined testing period for the test circuit (Morning-Smith para 62 ).
Regarding claim 7, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 2, wherein the control unit is arranged to control the test circuit at given intervals, to test the condition of the capacitor unit (Morning-Smith paras 37, 42, 60, 92, 94, 102, 118).  
Regarding claim 8, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 7,wherein the test circuit is dimensioned so that a sufficient reserve capacity is left in the capacitor unit after disconnecting the testing load (Morning-Smith para 91).
Regarding claim 9, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 8 wherein the control unit is arranged  to stop the testing of the capacitor unit if a fault is detected in the connection to the external power source during the testing period (Morning-Smith para 94).
Regarding claim 10, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 1, further comprising an audio signal device, a light signal device, or a data transmission unit connected to the control unit and arranged to inform the user of the of the electronic lock assembly about the condition of the capacitor unit, if the capacitor unit is defective (Morning-Smith para 92).
Regarding claim 11, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 2.
Raatikainen in view of Hyatt and further in view of Morning-Smith does not teach wherein the predetermined testing period is 0.8 to 10 seconds.
Morning-Smith teaches it is common in the energy storage and management art to run a series of tests on a backup energy storage resource with specified testing circuit conditions and durations but does not disclose the claimed predetermined testing period.  Morning-Smith’s Test Mode #1, Part A has the test period Delta T1 (Fig 4) while Test Mode #1, Part B has the testing period Delta T2 (Fig 6), both Delta T1 and Delta T2 being the time period between two capacitor voltage measurements taken at different test conditions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to standardize on a 0.8 to 10s testing period in order to set an adequate period for the test circuit to collect the necessary reliable measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 and Aller, in re, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 11.
Raatikainen does not teach wherein the measurements of the voltage of the capacitor unit before connecting the test load, a second time slightly after connecting the test load, and a third time slightly before disconnecting the test load are arranged to be taken at predetermined measurement intervals T1P, T2P and T3P so that several voltage measurements are taken during each measurement interval, from which the control unit is arranged to calculate an average voltage to be used as the measurement value for each measurement interval T1P, T2P and T3P.  
Morning-Smith teaches it is common in the energy storage and management art to take multiple voltage measurements while testing a backup energy storage resource but does not disclose the claimed predetermined measurement intervals.  Morning-Smith’s Test Mode #1, Part B takes a voltage measurement at T13 with no test load connected and Test Mode #1, Part A takes voltage measurement T11 slightly after connecting a test load and T12 slightly before disconnecting the test load (see Annotated Figs 4,6-Morning-Smith above). These two tests with three specific measurements are conducted along with other tests by the Morning-Smith’s test circuitry (135), operated as part of power management circuitry (140), and would result in multiple measurements being taken and capable of being averaged for the indicated time (para 62).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the standardized measurement intervals  T1P, T2P, and T3P in order to ensure test circuitry measurements necessary for proper test comparisons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 and Aller, in re, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 2.
Raatikainen does not teach wherein said second measurement after connecting the test load is arranged to be taken within 5 to 400 ms after connecting the test load, and said third measurement before disconnecting the test load is arranged to be taken within 5 to 300 ms before disconnecting the test load.
Morning-Smith teaches it is common in the energy storage and management art to take multiple voltage measurements while testing a backup energy storage resource but does not disclose the claimed test load connecting and disconnecting periods.  Morning-Smith’s Test Mode #1, Part A takes voltage measurement TV1 at time T11 slightly after connecting a test load and voltage measurement TV2 at time T12 slightly before disconnecting the test load (see Annotated Figs 4,6-Morning-Smith above). These two measurements are taken within milliseconds of test load connecting and disconnecting as shown on the time axis with millisecond units of measure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to standardize the second test measurement to be within 5 to 400ms seconds after connecting the test load and to standardize the third test measurement to be within  5 to 300ms before disconnecting the test load in order to ensure test circuitry measurements necessary for proper test comparisons, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 and Aller, in re, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding claim 14, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 2 wherein the capacitor unit comprises at least one capacitor (Raatikainen 65, Fig 6).
Regarding claim 15, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 14 wherein the electric actuator is an electric motor (Raatikainen 9, Fig 1).
Regarding claim 16, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 2 wherein the electronic lock assembly is arranged to comprise a handle state (Raatikainen para 20), in which the locked state is controllable by the handle to an unlocked state (Raatikainen paras 36, 38), and the electric actuator (Raatikainen 9) is arranged to drive the electronic lock assembly on or off the handle state (Raatikainen paras 33, 34).
Regarding claim 17, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 1, further comprising a lock body (Raatikainen 1) accommodating the latch the dead lock mechanism, the electric actuator the connection, the test circuit and the control unit.
Regarding claim 18, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 1, wherein further comprising a lock body (Raatikainen 1); and a separate control module (Raatikainen 610), in which the control unit (Raatikainen 63) and capacitor unit (Raatikainen 65) are accommodated, the control unit and the capacitor unit being electrically connectable to the lock body to the components accommodated in the lock body and using the control unit and the capacitor unit (Raatikainen Fig 6).  
Regarding claim 19, Raatikainen in view of Hyatt and further in view of Morning-Smith teaches the electronic lock assembly according to claim 1, further comprising: a lock body (Raatikainen 1); and a separate control module (Raatikainen 610), in which the control unit (Raatikainen 63) is accommodated, the control unit being electrically connectable to the lock body, to the components accommodated in the lock body and using the control unit (Raatikainen Fig 6).
Allowable Subject Matter
Claims 3 - 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, it is not known in the art for an electronic lock assembly to have limit values comprising ESR and capacitance values for different temperatures for determining capacitor condition in addition to a test circuit conducting three capacitor voltage measurements with and without a connected test load.
Regarding claim 4, it is not known in the art for an electronic lock assembly to have a limit value table comprising ESR and capacitance limit values in addition to a test circuit conducting three capacitor voltage measurements with and without a connected test load.
Regarding claim 5, it is not known in the art for an electronic lock assembly to have a temperature sensor connected to the control unit which interpolates ESR and capacitance limit values for measured temperatures if the measured temperature is not included in the limit tables in addition to a test circuit conducting three capacitor voltage measurements with and without a connected test load.
Regarding claim 6, it is not known in the art for an electronic lock assembly to have a control unit arranged to apply several measurements to determine a condition change of the capacitor in addition to a test circuit conducting three capacitor voltage measurements with and without a connected test load.
Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. The invention uses only one test having three measurements whereas the prior art reference Morning-Smith uses several tests and several loads for testing the capacitor. [found in REMARKS, page 7 of 8, under section Rejections under 35 USC 103]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675